                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 In Re: Elizabeth R. Wieselman                                Chapter 13


        Debtor                                                Case No. 2019-20856-GMH

                   RENEWED NOTICE OF MOTION AND MOTION FOR
                      REFERAL TO MORTGAGE MODIFICATION
                             MEDIATION PROGRAM


      To: Home Point Corporation, and its successors, assigns and servicing agents (the
“mortgage creditor”), please take notice:

        The undersigned debtor (the “Debtor”) requests an order referring the Debtors and the

 mortgage creditor, whose mortgage lien encumbers the Debtor’s real property located at 325 E

 Armour Ave Milwaukee, WI 53207 (the “Property”) to the Court’s Mortgage Modification

 Mediation Program (“MMM Program”). The mortgage creditor has 14 days from the date of

 service of this Motion to file a written objection. If the mortgage creditor does not timely

 object, this Motion will be granted and the Court will enter an Order without a hearing.

        By this Motion, the Debtor agrees and certifies as follows:

                                            Eligibility

        1. The Debtor is the owner of the Property.

        2. The Debtor has regular income.

        3. The Debtor has an unpaid principal mortgage balance that is equal to or less than
           $729,750 (for a one-unit property).

        4. The Debtor has a mortgage payment that is not affordable due to a financial hardship
           that can be documented.




               Case 19-20856-gmh         Doc 10     Filed 02/15/19      Page 1 of 4
                                      Participation Requirements

        5. Prior to filing this motion, the Debtor’s attorney completed the Debtor’s information
           using the court-approved on-line program that facilitates the preparation of the
           Debtor’s loan modification package (“Document Preparation Software”)
           www.documods.com and has paid the required fee to the Document Preparation
           Software vendor. The Debtor’s initial loan modification forms have been generated
           and are ready for signature and submission. The Debtor’s attorney has collected all
           of the required supporting documentation as required by the Document Preparation
           Software and is prepared to submit the supporting documentation along with the
           modification forms.

        6. Prior to filing this motion, the Debtor remitted to the Debtor’s attorney the required
           non-refundable portal submission fee in the amount of $40.00 and the required non-
           refundable Document Preparation Software fee in the amount of $40.00 for a total of
           $80.00.

        7. The Debtor will register with the approved Mortgage Modification Mediation Web
           Portal (the “Portal”) (www.dclmwp.com) and will provide the mortgage creditor with
           the mortgage creditor’s required loan modification documents (the “Documents”) by
           filing the Documents via the Portal.1 The list of the required Documents will be
           posted by the mortgage creditor on the Portal, and the mortgage creditor will use the
           Portal to download the Documents. The Debtor understands that the Documents may
           need to be updated, and agrees to use the Portal to provide current Documents upon
           the mortgage creditor’s request.

        8. Prior to filing this motion, the Debtor’s attorney has determined that the mortgage
           creditor is registered with the Portal.

        9. The Debtor agrees to make post-petition mortgage payments to the mortgage creditor
           of 31% of the Debtors’ gross monthly income or 75% of the Debtor’s current
           mortgage payment, whichever is less (the “Modified Mortgage Payment”).

        10. The first Modified Mortgage Payment will be due and must be received by the
            mortgage creditor no later than the next monthly scheduled due date (plus any grace
            period) after the filing of this Motion. The only exception to this requirement is if the
            Debtors do not know the identity of the mortgage creditor at the time the payment is
            due; in that event the Debtor will make the Modified Mortgage Payment to the
            Debtor’s attorney to be held in trust until the mortgage creditor is identified.

        11. The Debtor will continue to make the Modified Mortgage Payments to the mortgage
            creditor each month in sufficient time to be received before the expiration of the grace
            period until the Mediation Program is concluded or an Order of the Court expressly
            states otherwise.

1
 Questions about filing or downloading the Documents on the Portal can be directed to DMM Support at 1-800-
481-1013 or by email to support@defaultmitigation.com.




                Case 19-20856-gmh            Doc 10      Filed 02/15/19         Page 2 of 4
       12. The Debtor will pay $200 (the “Mediation Fee”) to the Mediator, no later than
           fourteen days after appointment of the Mediator. Mediators do not accept Debtor’s
           personal checks for the Mediation Fee, and the Mediator is not required to perform
           any services until the fee is received. If the fee is not paid when due, the Mediator
           will issue a courtesy reminder to the Debtor and if the fee is not paid promptly, the
           Mediator will advise the Court and the Order Granting the Mortgage Modification
           Mediation will be vacated.

       13. The Debtor agrees to appear and participate in good faith in the Mediation sessions.
           The Mediation Fee is nonrefundable even if the Debtor does not appear or does not
           agree with the outcome of the Mediation session.

                          Agreed Modification of the Automatic Stay

        The Debtor understands, agree and consent to a Court order modifying the automatic
stay as follows:

       14. To the extent necessary, the automatic stay is immediately modified as of the date of
           this Motion to permit the mortgage creditor to request information, evaluate and
           analyze the Debtor’s financial situation, participate in the mortgage modification
           process and negotiate loan modification terms.

       15. If the mortgage creditor does not receive any Modified Mortgage Payment by the due
           date, including any applicable grace period, the Debtor understands and agree that the
           mortgage creditor may file a Motion for Relief from Stay. If the mortgage
           creditor’s Motion is granted by the Court, the mortgage creditor will be able to pursue
           any remedy against the mortgaged property available under the mortgage and
           applicable nonbankruptcy law, including foreclosure.

                                     Mediation Conclusion

       16. The Debtor understands and agrees that the mediation sessions will conclude no later
           than 60 days after a mediator is selected. Unless the Debtor and the mortgage
           creditor agree in writing to extend the deadline, the mediator will issue a report to the
           Court within 7 days after the conclusion of the 60-day period. If neither a written
           extension nor the final report is filed within 75 days after a mediator is selected, the
           mediator’s appointment will be terminated, and the MMM Program will be deemed
           concluded in this case.

       17. If no report is filed or the report advises that no agreement was reached, the Debtor
           understands and agrees to file a modified feasible Chapter 13 plan to address the
           claim of the mortgage creditor and the Debtor’s other creditors. Failure to file such a




              Case 19-20856-gmh         Doc 10     Filed 02/15/19       Page 3 of 4
           modified plan within a reasonable period of time is cause for granting the mortgage
           creditor relief from the automatic stay and/or dismissal of the Debtor’s Chapter 13
           case.

                               Successful Mortgage Modification

        18. If a modification is agreed upon, the Debtor will cooperate in promptly formalizing
            any needed legal documents including the filing of a modified Chapter 13 plan, if
            appropriate.

        19. The Debtor agrees that upon successful completion of the MMM Program and entry
            into a mortgage modification agreement, the Debtor will not voluntarily dismiss this
            Chapter 13 case for at least nine months. The Debtor may seek relief from this
            provision for good cause shown.

        WHEREFORE, the Debtor requests that the Court enter an Order referring the Debtor

and the mortgage creditor to the MMM Program.


Date: February 15, 2019                     /s/_______________________
                                             Elizabeth R. Wieselman


                                          AFFIDAVIT OF SERVICE

         The Debtor’s attorney certifies that on February 15, 2019 a copy of this Notice and

 Motion was served by first class mail on the mortgage creditor and its counsel (if known) at

 the following addresses:

Elizabeth R. Wieselman
325 E Armour Ave
Milwaukee, WI 53207

Attn: William Newman, CEO and President
Home Point Financial Corporation
11511 Luna Rd Ste 300
Farmer’s Branch, TX 75234




              Case 19-20856-gmh         Doc 10    Filed 02/15/19      Page 4 of 4
